COURT OF APPEALS
CATHERINE STONE                     FOURTH COURT OF APPEALS DISTRICT                        KEITH E. HOTTLE
  CHIEF JUSTICE                       CADENA-REEVES JUSTICE CENTER                          CLERK OF COURT
KAREN ANGELINI                           300 DOLOROSA, SUITE 3200
SANDEE BRYAN MARION                    SAN ANTONIO, TEXAS 78205-3037
MARIALYN BARNARD                     WWW.4THCOA.COURTS.STATE.TX.US                              TELEPHONE
REBECA C. MARTINEZ                                                                             (210) 335-2635
PATRICIA O. ALVAREZ
LUZ ELENA D. CHAPA                                                                             FACSIMILE NO.
  JUSTICES                                                                                      (210) 335-2762


                                             April 2, 2013

          Barry G. Johnson                                   Carrie L. Garcia
          David S. Kohm & Associates                         Law Office of M. Nathan Barbera
          1414 W. Randol Mill Rd., Ste. 118                  P.O. Box 941069
          Arlington, TX 76012                                Plano, TX 75094

          RE:     Court of Appeals Number: 04-12-00480-CV
                  Trial Court Case Number:  2010-50194-367
                  Style: Greg Chambers and Trina Bradley
                         v.
                         Eusebio Maldonado

                  Enclosed please find the order which the Honorable Court of Appeals has
          issued in reference to the above styled and numbered cause.

                  If you should have any questions, please do not hesitate to contact me.

                                                                 Very truly yours,
                                                                 KEITH E. HOTTLE, CLERK


                                                                _____________________________
                                                                Elizabeth Montoya
                                                                Deputy Clerk, Ext. 53857


   cc: Sherri Adelstein
                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 2, 2013

                                      No. 04-12-00480-CV

                             Greg CHAMBERS and Trina Bradley,
                                      Appellants

                                                v.

                                   Eusebio MALDONADO,
                                           Appellee

                      From the 367th District Court, Denton County, Texas
                                Trial Court No. 2010-50194-367
                            Jonathan Mark Bailey, Judge Presiding


                                         ORDER
        The trial court signed a dismissal order on April 18, 2012. On May 14, 2012, appellants
filed an unverified motion to reinstate. Although a verified motion to reinstate extends the time
for perfecting an appeal, an unverified motion to reinstate does not extend the deadline.
McConnell v. May, 800 S.W.2d 194, 194 (Tex. 1990) (per curiam); Butts v. Capitol City Nursing
Home, Inc., 705 S.W.2d 696, 697 (Tex. 1986) (per curiam); In re Valliance Bank, No. 02-12-
00255-CV, 2012 WL 5512455, at *2 (Tex. App.—Fort Worth Nov. 15, 2012, orig. proceeding).
In Guest v. Dixon, 195 S.W.3d 687, 688 (Tex. 2006), the Texas Supreme Court acknowledged its
holdings in McConnell and Butts, but asserted “Since those cases we have repeatedly stressed
that procedural rules should be construed and applied so that the right of appeal is not
unnecessarily lost to technicalities.” “Although the supreme court admonished in Guest and has
continue to stress that courts should strive to reach the merits of cases when reasonably possible
and that litigants’ rights (whether of appeal or of a day in court) should not be lost based upon
procedural technicalities, that line of cases has not overruled McConnell or Butts, and we remain
bound by those decisions.” In re Valliance Bank, 2012 WL 5512455, at *4.

        Because the appellants’ unverified motion to reinstate did not extend the deadline for
perfecting the appeal, the notice of appeal was due to be filed on May 18, 2012. See TEX. R.
APP. P. 26.1(a). Appellants did not file their notice of appeal until July 17, 2012. On July 25,
2012, appellants filed a second motion to reinstate, requesting the trial court to treat its prior
motion to reinstate as a motion for new trial. This same argument was made to the intermediate
appellate court in Butts, 700 S.W.2d 628, 630 (Tex. App.—Austin 1985), writ ref’d n.r.e., 705
S.W.2d 696 (Tex. 1986). That court rejected the argument, asserting, “Without treating every
motion to reinstate as a motion for new trial, it is difficult to see how the motion in question
could be other than a motion to reinstate.” Id. In refusing the application for writ of error, the
Texas Supreme Court agreed that “no proper motion was filed with the court” to extend the
deadline for perfecting the appeal. Butts, 705 S.W.2d at 697.

         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction.



       It is so ORDERED on April 2, 2013.


                                                            PER CURIAM



ATTESTED TO: ____________________________________
             Keith E. Hottle
             Clerk of Court
                                          MINUTES
                                       Court of Appeals
                                Fourth Court of Appeals District
                                      San Antonio, Texas

                                          April 2, 2013

                                      No. 04-12-00480-CV

                             Greg CHAMBERS and Trina Bradley,
                                      Appellants

                                                v.

                                   Eusebio MALDONADO,
                                           Appellee

                      From the 367th District Court, Denton County, Texas
                                Trial Court No. 2010-50194-367
                            Jonathan Mark Bailey, Judge Presiding


                                         ORDER
        The trial court signed a dismissal order on April 18, 2012. On May 14, 2012, appellants
filed an unverified motion to reinstate. Although a verified motion to reinstate extends the time
for perfecting an appeal, an unverified motion to reinstate does not extend the deadline.
McConnell v. May, 800 S.W.2d 194, 194 (Tex. 1990) (per curiam); Butts v. Capitol City Nursing
Home, Inc., 705 S.W.2d 696, 697 (Tex. 1986) (per curiam); In re Valliance Bank, No. 02-12-
00255-CV, 2012 WL 5512455, at *2 (Tex. App.—Fort Worth Nov. 15, 2012, orig. proceeding).
In Guest v. Dixon, 195 S.W.3d 687, 688 (Tex. 2006), the Texas Supreme Court acknowledged its
holdings in McConnell and Butts, but asserted “Since those cases we have repeatedly stressed
that procedural rules should be construed and applied so that the right of appeal is not
unnecessarily lost to technicalities.” “Although the supreme court admonished in Guest and has
continue to stress that courts should strive to reach the merits of cases when reasonably possible
and that litigants’ rights (whether of appeal or of a day in court) should not be lost based upon
procedural technicalities, that line of cases has not overruled McConnell or Butts, and we remain
bound by those decisions.” In re Valliance Bank, 2012 WL 5512455, at *4.

        Because the appellants’ unverified motion to reinstate did not extend the deadline for
perfecting the appeal, the notice of appeal was due to be filed on May 18, 2012. See TEX. R.
APP. P. 26.1(a). Appellants did not file their notice of appeal until July 17, 2012. On July 25,
2012, appellants filed a second motion to reinstate, requesting the trial court to treat its prior
motion to reinstate as a motion for new trial. This same argument was made to the intermediate
appellate court in Butts, 700 S.W.2d 628, 630 (Tex. App.—Austin 1985), writ ref’d n.r.e., 705
S.W.2d 696 (Tex. 1986). That court rejected the argument, asserting, “Without treating every
motion to reinstate as a motion for new trial, it is difficult to see how the motion in question
could be other than a motion to reinstate.” Id. In refusing the application for writ of error, the
Texas Supreme Court agreed that “no proper motion was filed with the court” to extend the
deadline for perfecting the appeal. Butts, 705 S.W.2d at 697.
         A motion for extension of time is necessarily implied when an appellant, acting in good
faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the fifteen-day
grace period provided by Rule 26.3 for filing a motion for extension of time. See Verburgt v.
Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing the predecessor to Rule 26). But “once
the period for granting a motion for extension of time under Rule [26.3] has passed, a party can
no longer invoke the appellate court’s jurisdiction.” Id.

        It is therefore ORDERED that appellant show cause in writing within fifteen days from
the date of this order why this appeal should not be dismissed for lack of jurisdiction.



         It is so ORDERED on April 2, 2013.


                                                   PER CURIAM



ATTESTED TO: /s/ Keith E. Hottle
             Keith E. Hottle
             Clerk of Court




Entered this 2nd day of April, 2013                                           VOL____PAGE____